EXHIBIT 24 POWER OF ATTORNEY The undersigned, acting in the capacity or capacities stated with their respective names below, hereby constitute and appoint Neal V. Fenwick, Thomas P. O’Neill, Jr. and Steven Rubin, and each of them severally, the attorneys-in-fact of the undersigned with full power to them and each of them to do any and all acts and things and to execute any and all instruments which said attorneys-in-fact may deem necessary or advisable to comply with the Securities Act of 1933, as amended (the “Securities Act”), and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof in connection with the filing under the Securities Act of a Registration Statement on Form S-8 in respect of the Amended and Restated ACCO Brands Corporation 2005 Incentive Plan and all amendments thereto as may be necessary or desirable, including, but without limiting the generality of the foregoing, the power and authority to sign the name of ACCO Brands Corporation and the names of the undersigned directors and officers in the capacities indicated below to all such registration statements, amendments or post-effective amendments thereto: Signature Title Date /s/DavidD. Campbell DavidD. Campbell Chairman of the Board and Chief Executive Officer (principal executive officer) August12, 2008 /s/NealV. Fenwick NealV. Fenwick Executive Vice President and Chief Financial Officer (principal financial officer) August12, 2008 /s/ThomasP. O’Neill, Jr. ThomasP. O’Neill, Jr. Vice President, Finance and Accounting (principal accounting officer) August12, 2008 /s/GeorgeV. Bayly GeorgeV. Bayly Director August12, 2008 /s/Duane L. Burnham Duane L. Burnham Director August12, 2008 /s/Patricia O. Ewers Patricia O. Ewers Director August12, 2008 /s/G. Thomas Hargrove G. Thomas Hargrove Director August12, 2008 /s/Robert H. Jenkins Robert H. Jenkins Director August12, 2008 /s/Robert J. Keller Robert J. Keller Director August12, 2008 /s/Pierre E. Leroy Pierre E. Leroy Director August12, 2008 Signature Title Date /s/Norman H. Wesley Norman H. Wesley Director August12, 2008
